Citation Nr: 1827104	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  15-45 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left shoulder disability, and if so, whether the reopened claim should be granted. 

2. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right shoulder disability, and if so, whether the reopened claim should be granted. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1961 to September 1961. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2018 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  


FINDINGS OF FACT

1.  In an unappealed May 2013 Board decision, the Board denied reopening the claim of entitlement to service connection for recurrent dislocation of bilateral shoulders.   

2.  The evidence associated with the record subsequent to the May 2013 Board decision includes evidence that relates to an unestablished fact necessary to substantiate the claims, is neither cumulative nor redundant of evidence already of course, and raises a reasonable possibility of substantiating the claims of entitlement to service connection for right and left shoulder disabilities.

3.  Right and left shoulder disabilities, which existed prior to active service, were at least as likely as not aggravated beyond their natural progression during active service.   


CONCLUSIONS OF LAW

1.  New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for right and left shoulder disabilities.  38 U.S.C. §§ 5108, 7104, 7105 (2012); 38 C.F.R. § 3.156 (2017).

2. The criteria for service connection for a left shoulder disability have been met. 38 U.S.C. §§ 1110, 1153, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2017).

3. The criteria for service connection for a right shoulder disability have been met. 38 U.S.C. §§ 1110, 1153, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

In a December 1961 rating decision, the Veteran was denied entitlement to service connection for dislocation of the shoulders based on a finding that his recurrent shoulder dislocation disability was not permanently aggravated by active service.  The Veteran did not appeal that decision.  In a February 1996 Board decision, the Veteran was denied entitlement to service connection for a bilateral shoulder disability based on a finding that such disability was not incurred in or aggravated by active service.  That decision was affirmed by the United States Court of Appeals for Veterans Claims (Court).  In a May 2013 Board decision, reopening of the claim of entitlement to service connection for recurrent dislocation of bilateral shoulders was denied as new and material evidence had not been presented.  The Veteran did not appeal that decision.  

The pertinent evidence received since the May 2013 Board decision includes testimony from the Veteran indicating that his right and left shoulder disabilities were aggravated by an in-service altercation with another soldier.  That evidence is new and material.  In this regard, it has not been previously considered by VA and it raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral shoulder disabilities.  Accordingly, reopening of the claims of entitlement to service connection for right and left shoulder disabilities is warranted.

Entitlement to Service Connection

The Veteran has claimed entitlement to service connection for right and left shoulder disabilities.  The Veteran maintains that he has current right and left shoulder disabilities with symptomatology that began prior to active service, but was aggravated in severity beyond its natural progression during active service.  Specifically, the Veteran asserts that due to the use of weapons, a physical altercation, and heavy impacts on his shoulders during active service, his preexisting shoulder disabilities were aggravated by such service. 

Service treatment records (STRs) show that the Veteran was afforded an induction examination in February 1961.  At that time, the Veteran reported that he had a history of painful or "trick" shoulder.  He reported that he had Bankart procedures performed on both his shoulders prior to induction.  The examiner noted specifically that 9 and 10 months prior to the induction physical, the Veteran had bilateral repair of chronic dislocation of shoulder.  It was noted that there was no sequelae from the prior disability, there was no crepitation in either shoulder, and the shoulders were not unstable.  The Veteran was accepted into active service.  However, it is clear that he was noted to have right and left shoulder disabilities at entry into active service.  

Further review of the Veteran's STRs shows that approximately six weeks following his entrance into active service, the Veteran sustained bilateral shoulder dislocations as a result of carrying a heavy pack.  Following that incident, the Veteran was seen on numerous occasions for shoulder dislocation and was eventually hospitalized in August 1961 to begin Medical Board procedures.  At that time, the Veteran reported that he had experienced difficulty with recurrent dislocations of his shoulders since age 14 and that as a result, he underwent surgical repair of the right and left shoulders in June 1960 and July 1960 respectively.  He reported that he did not experience any further problems with his shoulders following the surgical repair until approximately six weeks into active service when both shoulders dislocated as a result of carrying a heavy pack.  He reported that since that time, he had experienced frequent dislocations of each shoulder, up to 25 times per day.  It was determined that the Veteran's right and left shoulder recurrent dislocations would prevent his from continuing in active service and he was separated from active service in September 1961 as a result.  At that time, it was determined that the Veteran had right and left shoulder disabilities which pre-existed his active service and were not aggravated by service.  

Following his separation from active service, the Veteran immediately filed a claim of entitlement to service connection for right and left shoulder disabilities.  A review of the post-service evidence of record shows that the Veteran has complained of continuing shoulder pain, received a diagnosis of recurrent dislocation of the shoulders, and has received continuing treatment since his separation from active service.  Further, he received treatment in the form of numerous corrective surgeries. 

Of record is an April 1990 letter from the Veteran's private treatment provider, Dr. H.R.B., Jr.  In that letter, Dr. H.R.B., Jr. noted that the Veteran had been under his care for 3 years.  Dr. H.R.B., Jr. opined that the Veteran's bilateral shoulder disabilities were related to, and exacerbated by, the Veteran's active service.  In this regard, Dr. H.R.B., Jr. noted that the Veteran experienced symptomatology consistent with traumatic arthritis in the shoulders, bilaterally, that required non-steroidal anti-infammatory type medications.  Dr. H.R.B., Jr. further noted that the Veteran frequently reinjured both shoulders during active service.  Dr. H.R.B., Jr. noted that the Veteran continued to have significant bilateral shoulder issues, including eleven corrective surgeries, subsequent to his separation from active service.  Dr. H.R.B., Jr. specifically stated that "in all probability the traumatic arthritis in both shoulders was significantly aggravated by his period of military service."  

In sum, the Veteran had bilateral shoulder disabilities that pre-existed service.  However, given that the Veteran was not found to have any disabling effects of his right and left shoulder disabilities at the time of his induction into active service, it cannot be said with any degree of certainty that the pre-existing right and left shoulder disabilities were not permanently aggravated by his period of active service, however brief it may have been.  Further, the Veteran's regular treatment provider has indicated that the Veteran's right and left shoulder disabilities were aggravated by his active service.  

Therefore, the Board finds that the evidence for and against the claims of entitlement to service connection for right and left shoulder disabilities is at least in equipoise and as such, reasonable doubt must be resolved in favor of the Veteran.  Accordingly, entitlement to service connection for right and left shoulder disabilities is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, reopening of the claim of entitlement to service connection for a left shoulder disability is granted. 

New and material evidence having been received, reopening of the claim of entitlement to service connection for a right shoulder disability is granted. 

Entitlement to service connection for a left shoulder disability is granted. 


Entitlement to service connection for a right shoulder disability is granted.



____________________________________________
Kristin Haddock
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


